Citation Nr: 1106061	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-24 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1973 to April 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied him compensation under 38 U.S.C.A. § 1151 
for residuals of an esophageal perforation, and denied TDIU.  In 
July 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  In October 2007, the case was remanded 
for additional development, following which a March 2008 rating 
decision granted the Veteran compensation under 38 U.S.C.A. 
§ 1151 for residuals of an esophageal perforation.  In February 
2010, his claim for TDIU was remanded again for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran receives compensation under 38 U.S.C.A. § 1151 for 
residuals of an esophageal perforation, rated 30 percent; it is 
his only "service-connected" disability for TDIU purposes.

2. The residuals of an esophageal perforation are not shown to be 
of such nature and severity as to preclude the Veteran from 
securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for TDIU are not met, and TDIU is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
February 2005, October 2005, December 2007, and November 2008 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A March 2006 letter 
also informed him of effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record, and has 
not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for a VA examination in April 2010.  
The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on appeal 
to provide probative medical evidence adequate for rating 
purposes.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide these 
matters, and that no further development of the evidentiary 
record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
Notably, this matter was remanded in February 2010 for a VA 
examination to assess the impact of the Veteran's single 
compensable disability, residuals of an esophageal perforation, 
on his ability to obtain and maintain employment.  This action 
was completed on remand.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining or maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at 60 percent 
or more to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background, including his 
employment and educational history.  38 C.F.R. § 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran receives compensation for residuals of an esophageal 
perforation under 38 U.S.C.A. § 1151.  The disability is not 
actually service-connected; however, for the purpose of 
establishing entitlement to TDIU, it is treated as if it were 
service-connected.  As this is his only service-connected 
disability, and is rated 30 percent, the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.169a) are not met.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Services, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  See 
38 C.F.R. § 4.16(b).

Hence, the Board will now consider whether the Veteran is 
entitled to consideration for extraschedular rating under 
38 C.F.R. § 4.16(b).  The central inquiry is "whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  A claim for TDIU presupposes that the 
rating for the service-connected disabilities is less than 100 
percent, and only asks for a TDIU rating because of 
"subjective" factors that the "objective" rating does not 
consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
In various statements, including the Veteran's formal claim for 
TDIU, he alleges that the damage caused by the esophageal 
perforation (for which he now receives compensation under 
38 U.S.C.A. § 1151) has resulted in excessive pain, rendering him 
unable to obtain or maintain gainful employment.  See also July 
2007 Travel Board hearing transcript.  In his March 2005 VA Form 
21-8940, Veteran's Application for Increased Compensation Based 
on Unemployability, he indicated that he had been a self-employed 
driver, and became too disabled to work in September 2004 (the 
date of the surgical procedure resulting in an esophageal 
perforation), and had not worked full-time since then.

The evidence of record includes VA treatment records from October 
2002 to February 2003, from July 2004 to August 2005, and from 
March to April 2010.  These records show that the Veteran has an 
extensive medical history, which includes hyperlipidemia, 
hepatitis C, diabetes mellitus, chronic pancreatitis, and 
gastroesophageal reflux disease (GERD).  These aforementioned 
disabilities are not service-connected and are noncompensable 
disabilities.

In October 2002, the Veteran complained of constant abdominal 
pain which worsened after eating.  He indicated that he 
frequently nauseated and had occasional vomiting after eating.  
Chronic pancreatitis with flare-up of pain associated with nausea 
and vomiting was assessed, and narcotics were prescribed to 
alleviate his frequent episodes of abdominal pain.

In September 2004, the Veteran was admitted to the Cleveland VA 
Medical Center (VAMC) with complaints of abdominal pain and 
nausea.  He reported that it had been "weeks" since he last ate 
a solid meal, and it was noted that he had a history of multiple 
hospital admissions for pancreatitis flare-ups.  During this 
hospitalization, a CT scan revealed pseudocysts.  The Veteran 
subsequently underwent an endoscopic procedure to have the 
pseudocyst drained, and it was during this procedure that his 
esophageus was inadvertently perforated.  The esophageal 
perforation was repaired at the Cleveland University Hospital, 
and the Veteran was transferred back to the VA for follow-up 
care.

Subsequent VA treatment records show that after the September 
2004 esophageal perforation, the Veteran continued to be 
periodically admitted to the Cleveland VAMC for symptoms related 
to his chronic pancreatitis and for treatment of his multiple 
pancreatic pseudocysts.  In a November 2004 VA hospital discharge 
summary, it was noted that the Veteran was unemployable.  His 
physician did not provide any additional comments regarding this 
matter, i.e., explain why he found the Veteran not employable.  
In an April 2005 VA hospital discharge summary, the Veteran was 
noted to be employable.  In a July 2005 VA hospital discharge 
summary, it was noted that the Veteran could return to work on 
July 11, 2005.  In an August 2005 VA hospital discharge summary, 
the Veteran was not noted to have any physical activity 
limitations/restrictions.

On February 2008 VA examination (in connection with his 
38 U.S.C.A. § 1151 claim), the Veteran complained of constant 
pain over the right chest and upper abdomen.  This prevented him 
from performing heavy lifting, although he could lift a 15-pound 
object for a short period of time.  He also reported that he 
previously worked in the transportation business (transportation 
services), but was no longer employed as he had to sell his 
company because he could no longer perform the physical aspects 
of the job.

On April 2010 VA examination, the Veteran complained that ever 
since the esophageal perforation in September 2004, he had been 
nauseated and experienced reflux and dysphagia.  In particular, 
he had dysphagia for both solids and liquids (to the extent that 
he could not eat for a while), experienced epigastric pyrosis, 
had nausea with occasional vomiting (about once a month), and 
also experienced occasional reflux and regurgitation of bile and 
food contents (about once a month).  The Veteran also reported 
that the pain he experienced from the residuals of his esophageal 
perforation caused fatigue and distress.  On physical 
examination, the Veteran was well-groomed and talkative with good 
hydration status.  He had a slight weight gain at 135 pounds, and 
there were no signs of anemia.  After a review of the claims 
file, the examiner diagnosed the following: essential 
hypertension, chronic pancreatitis secondary to 
hypertriglyceridemia, cyst and pseudocyst of pancreas, GERD, 
diabetes mellitus, hyperlipidemia, cholecystitis, erectile 
dysfunction, and perforation of esophagus in 2004.  She then 
opined that the Veteran was "fully employable based on the 
current status of a perforated esophagus in 2004," and that he 
was "fully employable based on the current status of his general 
medical exam."

Based on the foregoing evidence, the Board finds that the 
Veteran's residuals from an esophageal perforation are not so 
exceptional or unusual as to warrant referral to the Under 
Secretary for Benefits or the Director of VA's Compensation and 
Pension Service for extraschedular consideration.  First, 
although the Veteran's VA treatment records show frequent periods 
of hospitalizations and inpatient treatment, they are always for 
his chronic pancreatitis, which is not service-connected.  
Likewise, although the Veteran complained at the April 2010 VA 
examination that the esophageal perforation has left him with 
dysphagia, epigastric pyrosis, nausea/vomiting, 
reflux/regurgitation, pain and fatigue, the Board notes that such 
symptoms were present prior to the September 2004 esophageal 
perforation, and are identified as symptoms of his chronic 
pancreatitis.  See October 2002 VA treatment record.  VA 
treatment records also show that the Veteran has continued to be 
treated for these symptoms after the September 2004 esophageal 
perforation, and that they have been determined to be secondary 
to his chronic pancreatitis or multiple pancreatic pseudocysts, 
and not secondary to the esophageal perforation.  See Post-
September 2004 VA treatment records.

Second, the evidence does not support a finding that the Veteran 
is demonstrably unable to obtain or maintain employment due to 
his residuals of an esophageal perforation.  Although a November 
2004 VA hospital discharge summary noted that the Veteran was 
unemployable, the hospital discharge summary was related to 
inpatient treatment he had received for his multiple pancreatic 
pseudocysts.  There is nothing in this hospital discharge summary 
to indicate that the Veteran's physicians found him unemployable 
due to his residuals of an esophageal perforation.  Even more 
significant, subsequent VA hospital discharge summaries in April 
2005, July 2005, and in August 2005, did not find the Veteran 
unemployable for any medical reason.  On April 2010 VA 
examination, it was also the examiner's opinion that the Veteran 
was not unemployable based on the current status of his 
perforated esophagus in 2004.  

The Board has given consideration to the Veteran's statements, 
including those made during his February 2008 VA examination, in 
which he stated that because of the injuries incurred as a result 
of the esophageal perforation, he sold his transportation 
services company as he could no longer perform the physical 
aspects of his job.  The Board also notes that at the July 2007 
Travel Board hearing, the Veteran testified that he had been told 
he was unemployable and was awarded pension because he could not 
work.  However, as was noted above, the Veteran has not 
identified for the record or submitted any competent (medical) 
evidence showing that residuals of the esophageal perforation 
have impacted his ability to obtain and maintain employment, as 
claimed.  Notably, the United States Court of Appeals for 
Veterans Claims (Court) has held that a layperson's account of 
what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical (and competent) 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As for 
the award of pension, a review of the March 2003 rating decision 
which granted the Veteran nonservice-connected pension, shows 
that he was awarded such benefit because it was found he last 
worked in 1989 as a taxi driver and was disabled due to his 
chronic pancreatitis and diabetes mellitus; these are nonservice-
connected disabilities.

In conclusion, and for the reasons noted above, the preponderance 
of the evidence is against a finding that the Veteran is 
unemployable because of his service-connected disability, alone. 
Accordingly, his claim for TDIU is denied.


ORDER

Entitlement to a TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


